Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aman Talwar on 01/11/2020.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A reference imaging system, comprising: 
a planar reference piece; 
a three-axis gantry for positioning the planar reference piece at a plurality of points in a 3D coordinate system; 
a yaw actuator for adjusting the yaw angle of the object; 
a pitch actuator for adjusting the pitch of the object; and 
a computer processing unit for controlling the 3D position, pitch and yaw of the planar reference piece;
wherein the computer processing unit records the reflectance data of the object at the plurality of points;
wherein the computer processing unit compares the reflectance data of the planar reference piece with reflectance data of a sample to determine a corrected image of the sample.  

Claim 3 has been cancelled.
Claim 4 has been cancelled.
Claim 5 has been cancelled.
Claim 6 has been cancelled.
Claim 7 has been cancelled.
Claim 8 has been cancelled.
Claim 10 has been cancelled.
Claim 12 has been cancelled.

Allowable Subject Matter
Claims 1-2, 9 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421